Douglas, J.,
dissenting: There seems to be no question that mandamus is the proper proceeding in this matter, and that this court has full jurisdiction of all the questions involved.
The Revenue Actof 1897 provides, in Section 2, that “on each taxable poll or inale between the ages of 21 and 50 years, except the poor and infirm whom the County Commissioners may declare and record fit subjects for exemption, there shall be annually levied and collected a tax of one dollar and twenty-nine cents,” * * * and in Section 3, that “there shall be levied and collected annually an ad valorem tax of twenty-two and two-thirds cents, for State purposes, three and one-third cents for pensions, twenty cents for public schools, making forty-six cents on every one hundred dollars value of real and personal property in this State. ’ ’ * * * The Constitution provides in Section 1, Article V., that “the General Assembly shall levy a capitation tax on every male inhabitant in the State over twenty-one and under fifty years of age, which shall be equal on each to the tax on property valued at $300 in cash, * * * and the State and county capitation tax combined shall never exceed two dollars on the head.”
It is evident that this section creates two standards, one of limitation and the other of equation. As the poll tax is the only one having any limitation affixed to it, it is of necessity the standard of limitation, and as it must be equal to the ad valorem tax on $300 of property, it is measured by the latter, which of equal necessity becomes the constitutional standard of equation. These conclusions seem to me in entire harmony with the principles laid down in University v. Holden, 63 N. C., 410, a leading case remarkable not only from the full and able discussion on all the principles involved, but from the further fact that all five judges filed separate opinions, in which apparently not *206a single proposition received tbe full concurrence of the entire court. The expression of Judge Pearson, that “the tax on poll is the standard,” occurs immediately after a discussion of the limitation and should be construed in connection therewith. From this case as well as all the other authorities it is evident that the standard of equation must be strictly maintained until the limitation of two dollars upon the poll shall have been reached, and that thereafter any extraordinary taxation for State and county purposes must be levied, upon property alone. In the case at bar the limitation has not ben reacüed, but it is admitted that the equation has not been preserved. The ad valorem tax levied on property is 46 cents on each $100, while the capitation or poll tax is only $1.29 instead of $1.38 as required by tbe constitutional equation. We are, therefore, brought to the vital question as to what was the meaning and intent of the legislature, as the legislative intent is the basis of the construction of all statutes.
It is apparent that the General Assembly intended to put the property tax at 16 cents, as this amount is not only expressly stated in the Act, but is also the correct sum of the different amounts specifically set forth in the Act for the purposes therein expressed. There is no practical possibility of mistake or clerical error where the sum of three specified amounts is set out with mathematical correctness. Having thus arrived at the evident legislative intent as to the standard of equation, we are called^upon to construe the same intent as to the capitation tax.' While there seems to be a technical distinction between the terms “'interpretation”’ and “construction,” the latter being perhaps the more comprehensive, they are so alike in their practical results and are used so interchangeably, as to' have become almost syonymous.
I must respectfully dissent from the opinion of the court where it says £ ‘There is, therefore, no room for inquiring *207into the intention of the law makers. It cannot be said that where they wrote $1.29 they meant $1.38. It must be presumed that they knew what they were doing, and that they meant, to do what they did.” If this be true, then they simply meant to violate the Constitution. Surely there must be “room for inquiry into the intention of the law makers,” vs hen the literal meaning of the Act is utterly inconsistent with any ■ lawful intention. It is undoubtedly the legal presumption that the law makers know the organic law, but it is equally the presumption that they do not intend to exceed their powers. Black Int. Laws, Sec. 42; Endlich on Int. Stat., Sec. 178; Sutherland on Stat. Const., Sec. 331. The Constitution is binding equally upon every citizen of the State, no matter how lowly his condition or exaltea his position, and we cannot for a moment presume that any legislator would, for personal or political considerations, knowingly do or permit any act in violation of that sacred instrument which he had solemnly sworn to support. This criticism is not captious, as it is the very essence of this opinion that an unconstitutional intent cannot be imputed to the legislature. I am not disposed to question the first rule laid down by Yattel and so universally approved, that “It is not allowable to interpret what has no need of interpretation,” but his 15th and 16th rules of construction have been equally approved, which are as follows: “15. Every interpretation that leads, to an absurdity ought to be rejected. 16. The interpretation wlrch renders a treaty or statute null and void cannot be admitted; it is an absurdity to suppose that, after it is reduced to. terms, it means nothing.” See also Endlich, supra, Sec. 264; Black, supra, Sec. 48; Oates v. Bank, 100 U. S., 239. The rule that statutes should be construed ut magis valeat quam pereat that it shall prevail rather than fail, has become axiomatic, and needs no citations *208from the long line of authorities. As it is evident that a literal interpretation of the words of the statute will lead inevitably to a nulliñcaton of its most important provisions and the stultification of its makers, we must look to other rules of construction. Blackstone tersely says that, to interpret a law, we must inquire after the will or intention of the maker, which is collected from the words, the context, the subject matter, the effects and consequences, or the spirit and reason of the law. This rule, with more or less of amplification, is practically of universal acceptance. Let us apply it to the Statute under construction. We have seen that the words cannot be strictly followed. From the context we see that it was the unquestionable intention of the legislature to put the ad valorem tax on property at 46 cents, and, therefore, its only possible legal intent must have been to place the capitation tas at three times that amount, which is $1.38. This amount alone will meet the constitutional equation, and exactly corresponds with the specific levies in the Act itself. The subject matter of the Act is taxation by which to raise sufficient revenue for the expenses of the State. All revenue acts are in pari mate-ria with the appropriation Acts, as the one are necessarily dependent upon the other. In the absence of an accumulated surplus, of which there is no suggestion, the State cannot pay out what it does not collect. As we know that the appropriations have been largely increased, re must presume a legislative intent to give legal effect to its increased levies, which can be done only by making the capitation tax $1.38.
The effects and consequences of the construction placed upon this Act by the court will be of the gravest nature. The loss to the State will be over $75,000 a year, the greater part of which will fall upon the common schools, the higher institutions of learning and the asylums. The *209treasurer, in the face of a bankrupt treasury, will be compelled to refuse payment of appropriations lawfully made by the General Assembly and essential to the welfare of the State.
Ye finally come to the reason and spirit of the law. This is what is known as the Revenue Act, passed in accordance with the fixed custom of our biennial legislative sessions, and was intended to raise, by proper methods of taxation, revenue sufficient for the purposes of the State, and to readjust the taxes in accordance with the increased appropriations and reassessm ent of taxable property. As it is entirely for public purposes and of the highest public importance, it is more reasonable to suppose that the legislators intended to effectuate its provisions by fixing the capitation tax at the constitutional ratio of $1.38, rather than to place upon the Statute books a law fatally defective in its essential features, which would accomplish no practical purpose save to remain as a monument to their incapacity or bad- faith. It is certainly not within the spirit of the law that its construction should be simply its nullification. And why is it unreasonable to say that $1.29 is a merely clerical error, and was intended for $1.38, as is alleged m the complaint and admitted by the demurrer? Such a correction, for which we have ample precedent, would preserve the integrity of the law and violate no constitutional or statutory provision. “Exceptional or Presumptive Construction,” resorted to for the purpose of effectuating the legislative will, permits the interpolation, elimination, modification and transposition of words, dates and figures, when justified by clear implication. Endlich, supra, Secs. 298 to 304; Black, supra, Secs 37 to 54; Sedgwick, supra, p. 298; Sutherland, supra, Secs. 222, 223, 230.
A few examples will suffice: Where a Statute provided *210for an indictment “on conviction” of bribery, the words “on conviction” were eliminated. U. S. v. Stern, 5 Blatchford, 512. In a Statute intended to confer jurisdiction, the word “not” which., if retained, would have rendered the Act meaningless, was eliminated. Chapman v. State, 16 Texas App., 76. Where an amendatory Act referred to the date, title and subject matter of a former Act, the erroneous date and title held immaterial. Madison v. Reynolds, 3 Wis., 287. “An Act passed in 1839, Ch. 205,” was held to mean the Act.of 1838. Pue v. Hetzell, 16 Md., 539. The “act of 17 March, 1836,” was held to mean 16 June, 1836. Bradbury v. Wagenhurst, 54 Pa. St., 180. An amendment referring in terms to Section 293 of an earlier act was construed as referring to Section 296, the alternative of such a construction being the nullification of the amendment. People v. King, 28 Cal., 265. “And” is construed to mean “or” and vice versa in numberless cases. The plural was taken for the singular; the word “venue” for “venire;” “Dunn’s Mills” for “Dennis Mills;” “South” for “North;” “final” judgments ■ for “penal” judgments; “adrespondendum” for‘1 adsatisfieien-dum/” “1st Monday in July” for “1st day of July;” “4th Monday” for “5th Monday,” &c. Endlich, supra, 319; Black, supra, Secs. 37, 39, 40, 48; Am. and Eng. Enc., p. 421. In Bird v. Comm. (Ky.), 24 S. W. Rep., 118, an Act requiring that the “width” of the macadam on a turnpike should not be less than 8 inches -nor more than 15 inches was held to apply to the “depth” and not to the “width” of the macadam. Where a penalty was fixed at “not less than one.nor more than three hundred dollars,” the word “hundred” was interpolated by construction so as to make the minimum penalty one hundred dollars. Worth v. Peck, 7 Pa. St., 268. If the Supreme Court of Pennsylvania could raise the expressed amount in a Statute ninety-*211nine dollars, why cannot we raise nine cents to maintain the equation and save the Statute? Such was the controlling construction adopted by the Supreme Court of the United States in construing' the so-called “Alien Contract Labor Law,” Rector, &c., v. U. S , 143 U. S., 57, in which the court says: “It is a familiar rule that a thing may be within the letter of the Statute and yet not within the statute, because not within its spirit nor within the intention of its makers.” It should be remembered that the oft quoted decision of Lord Tenderden in King v. Inhabitants of Barham, 8 Barn. & C., 99, has no application to this case. As England has no written Constitution, so the ordinary English statute can have no constitutional construction. With us, the maxim, Ita lex est serijpta,, applies rather to the Constitution than to the statute, as the former is the superior and controlling instrument.
In Bank v. Commissioners, 119 N. C., 214, this court, distinguishing Carr v. Coke, says: “This case has no analogy to Carr v. Coke, 116 N. C., 223. That merely holds that where an Act is certified to by the speakers as having been ratified it is conclusive of the fact that it was lead three several times in each House and ratified. Const. Art. II, Sec. 23. And so it is here: The certificate of the speakers is conclusive that this Act passed three' several readings in each House and was ratified. It does not certify that this Act was read three several days in each House and that the yeas and nays were entered on the journals. The journals were in evidence and showed affirmatively the contrary.”
I am clearly cf the opinion that the legislature intended to fix the capitation tax at $1.38, as alleged and admitted in the pleadings; that it so appears from the entire Act itself, and that it should be so construed by this Court. I will cite only three more authorities which seem pecu*212liarly fitting to this oa.se: Coke lays down the maxim. Lex semper intendite quod convenit rationi • Lieber, in his work on Hermeneutics, says “Therecan be no sound interpretation without good faith and common sense.” In Graham v. Railroad, 64 N. J., 631, Pearson, C. J., speaking for the court, says: ‘‘This resume is made in order to show that the word ‘venire’ in the Acts of 1868-9, Ch. 527, is used in the sense of ‘place of. trial,’ adopting the idea of the Code of Civil Procedure. The word is inartificially used and the draftsman was not an expert in technical terms, but it is the only construction by which to malee any sense of it, and the court must adopt itUpon these eminent authorities and.my own clear conviction, I am forced to respectfully dissent from the opinion of the court, and adopt the only construction which, in my opinion, is not only consistent with the Constitution of our State, but equally so with the spirit of her laws, the honor of her legislators and the welfare of her people. I think the judgment should be affirmed.